OFFICE         OF    THE      ATTORNEY          GENERAL            OF   TEXAS
                                                  AUSTIN
GROVER   SELLERS
ATTQRNEY GLNERAL


 Eaaorablo        my      wnder
 County        Attorney
 Cooke        Oounty
 @alnerrll~,             Tuar




            TOW               titter 0r PO
 offlco, ruda             u        follovm    I

                                                                                  IL Birdvrll

                                                                                  the land vaa
         rorfrltod to                                                        nt   0r   ioteromt.

                                                                            ire   upon,    .a-
                                                                    n u8. all ~wenUe8
                                                                    revmae  fror M oil
                                                                    thereon,      et   ell   tiPI8
                                                              0, M d lr feo tive
                                                                              oa -
                                                              h l8lM d vu r e-ia r tr t-
                                                          .   The roaordr          ln the
                                        lc o m y lhov tblr land a~)the                 V.W.
                                        and thr w              of     the    original @mat..

                                        Vn.r,BIQry            ?.C&ok,harm8d8
                              0u0ty r0r rduod 0f a ~a~*8
         tU@I       ZOr the PrlOd 1941 to 194,'both iW1P81VO.
         Nr:     Clu!k     18 in rooript  of l lottar fron  the Qa-
         ri881oner         ot the Qetwr8l lad   OSSiu,   quoting UI
         Attorney      Wmral@r     opinion   number O-1832 dlrootod
         to   Bon. OeOrge H. bbepmd, vhlah 8t8tO8 ia d-
         feet    that   8inor   the lu awerlng      forfrlture  amd
         ro-Jartatomat         doe8 not proride   for   payment Of
         taxer     ktveeo date oi iorfolture and data of re-
         ill8teie8ellt, Md                811380     -        th.     PllFab8M         h@dilO
                                                      _
    1




Rorrorabl.RyVlnd.r,                          me2



        right t0 9088088lOn Uld ‘00 Pi&At t0 r.0.h.        il.l~
        2  th. E.V.Wl.8    iPOm Iu.,     l* h. 18 QOt I;&&       fOF
        payment Oi 1    ti   8d vtioremtue8     from the date of
        the iorfeldf                    to       the date of the re-lnatatement.
               ‘1 have advi8.d the loo.1 TU Oolteotor       t&t
        it 18 q     oploion that looal ad valorem tU.8      are
        pOperl7     chargeable yrin8t   thl8 lend during the
        period of Sorfelture for the ru8on       that   the ovaer
        ooc~1.d end u..d and .&qwoprlat.dth. reveuu..
        uul had full onjoymnt of it during that        period,
        a ndin ti1 lVOQt8    thbt  he VOUld PDt be entitled     to
        8 rOitmd iw th8 year 19’Il 8laee the laoad vu not
        torfelted    on January 1, 1941, the date vhea prop
        arty la wbject     to taxation. I flad no &uthorltle8
        on th8 rubject and vould, thweforo,        appreciate
        ywr    opinloa lm the mttor.”
                  SiQC@       V@ 90              Or    tb   OpiQioa  tbt   th@ iU do.8 Dot
outhorlae         a refund          of the             turr   paid  a8 above 8tat.d,   oven if
&hey VW.          VrOtUftir              paid,          Ye do OOt ilwl   it Ir.a.8.lr7  to p.88
ipon    the  guaultlonoi vhether the t4xpay.r actually    oved the
;Ue8j      but, iOr tti.gUrgo8.8    Of thi8 OgieiOa, V. Vii1 •~IUB.
Chat    th.  tU.8  VW.    not ovod.

                  Irr the uuo                d        City of Eouetoo         ~8. miser,    U   a.u.
?66,o k @8up r u.
                court                            lldr

                  khat        a    tu        voluatarll7           mw    oannot    be re-
        oovered,         thou@it                not’ the loablanoa
                                                  h8d                of legal-
        ity,   18 V.u               8&t&.&    ud,    a8 r a id br ln .i.mRt-
        rCr Vrit.r,               ‘0V.r~   UQ   18 8uppoud t0 kWV th.
        18V, Md if                h. VOlUrrtUil~     -08     i -fit      Vhich
        the, lu    vould            not c-1                  hi8    to 8&e,     be oenaot
        aftervardr      urig~ hi8 igaoranae of ,tho 18v u th8
        reuon       vhr the Stat4 -8houldf uralrh hl8 vlth leoal
        rewdlu           to       reeover             it   bask.   I0

                     rbote
                  Beththr    0880 8rd MOthW      earlyTem8 bupem
:OUFt     0@8.,
            OtiVO8tOll   COUQtr 18. @XhU,       49 %8X. 279, 88.8 t0
M&S l dlrtlnctlon    b@tVeea   l papent    under l mi8tr lr eof 1.v
md l gyrnt     under l mlr ta k e Of fact,   allovlng recovery of
1 rerund of the tu ln th8 latter cali., but not lo the f0ra.r.
                                                                                         365


: aoaorabl. Ray Wader, pe&e,S


  Thir offloe, ia Oplnloar HO8. O-1266 and O-1749, hr  reaognired
  the 8M    dl8tinOtiOQ lo r02iMC.  Up00 raid d.Oi8lon8. 9.. ll.80,
  61 C.J. 991, aad 51 Am. Jur. 1023.
             R.cqQt d.ol810~ 0~1the rubjeot by our 8upr.m. Court
  d1801088 little ooaoeia’over vhether the tu VII p eld under l
  ri8t8k. o ifa c t or Of hvr but 8ppmr to be b&red ugoa vhether
  W QOt th.   tU   Va8 prLd UBd.r dW.88.  Judge Crltr, la the Ca8.
  Of ~~tiOMl~8i88Uit COQpMr VI. E)tG.,    45 S.W. (2d) 687, lay8
  dovn the follovlag rulerI
                   '1. That a         pW8On             &a38
                                            UI illegal tu
                                                 who
          VOhBtUil~,          that      18,    VithOUt
                                                 ha8 a0 v.lid
                                                          dW.88,
          olaia for it8 repayM#mtj but that a    r8OB vho WY8
          8UCb tu  Under dW.88 do.8  hw. a v a!@id olala for
          it8 repapeat.    2. That dW.88    la the peymeat
          of an illegal tu  y  be either expre.8 or implied,
          aad the legal llabllltq to repay 6r mfuad   18 the
          8.8.     10 both    itUtMC.8."

                  To the 8W effect,   8.0 Metropolltaa Uf.   IMUF.~..
  Coqany 18.        m,    168 S.V. (Pd) 2X? PaiOn Central Life fa81~-
  MO@ Comply         ~8. Mann, 158 S.V. (2dj 4771 and, Awtln   2atloual
  Beak    VI.    Bheppard, 71 3.Y: (Pd) 242.

                   IQ th.    #btiOild         Bi8oUit    hiQUi~     GUI.,   8Uv&   th.
  Secretary of &ate, beoaure of a ml8laterpetrtloa of the lav
  on hi* part,.demanded an illegal tu                          vhloh plalatlff paid ua-
  der    pOt08t.        IQ th8       hl8tiQ     hti0a.l  h&   C.8.. 8OgCa, t-8
  Yore   paid under a rtatute                 titer declared uncotititutioaa1.
                                                                    In
  th8    tvoIn8uruace Compaq oa8.8 above matloned, it appear8
  that   th8 oompcmle8 each paid more tuq8 than they oved. The
  C~UU for 8uCh overpayment do.8 not appear la the Oourt'8 oplo-
  1OQ. la the Btnk ~a.8 aad irrthe Bl8Ouit Coorpaay0880, 8
  Srilur. to pay 8uch tax vould have camed plaintiff to laour
  th. r1.k of bvlng    it8 right to do bunfnorr     in the State for-
  feited.    In the tvo In8urMae    Company ca8.8,    abovr meatlaoed,
  pl.latlff,~byfailing to pay the tax, vould have incurred the
  further rl8k Of 108a      it8 right  to .u.   Or defend iQ the OOUCt.,
  la lddltlo n  to the ri8k of harm      it8 right  to do bWiQ.88 for-
  feited. The eourt8 held tht       payment .;a each of the four C.808
  V.8 m.d. under dlW.88 snd hence rUbj.Ct       t0 refund.
                IQ tilV08tOB      City     fiM$MlAJ V8.          hh.St&,        s    T@X.    486,
 &9@, Chief Jwtloe Stayton, ,after holdlag that . tu volu&.p-
 11~ paid could not be recovered, cltbted:

               *In deterrlrring vhether the money YU volts-
         tully paid or not, an Inquiry mwt     be made into
         the lntentio~  of thr mti.8    at the time the money
         V.8   PridJ Md     kVl1.88   ft      ame-        that, at         that tid,
         there vu  Ut unullUngn.8a                          payment
                                                     to py,.the
         mwt  be hela to have been              volunterllymule. . . ."
           To th. 8-    .ff.Ot,                8.0 ml1.r V8. CitJ Of                OdV@8tOQ,
 57 8.Y. 1116, error reiwed.                   3.8 al80, 61 C.J. 965.
            The Oue Of Prort ~8. lrovlerton, 111 8.Y. (ad) 754
 (Clv. App.), VhIle reoognlring tba general rule denying re-
 COV .r jOf l tU VOhUlt~il~    paid, 8.t8 forth Wht 49.u8    to
 bo a omonIy    recognlsed exception to the rule, wly,    that l
 tU  .rroUoWly FId 00 &WoQ.?ty loceted outride the taxing
 dlrtrlct,ny be reoovered, oltlag 61 C.J. 985.
             &IpU.Qtl , the O~iQiOB in D4V1.‘8 BxeUUtOV8 18.
 citr OS aalv.8toa,    T18.V. 145 (CiV. App.), Oom.8 Cl080 to M-
 QOUQCliQ& .th. trU. rllh  VhM it 8t.t.8:

               “The better doetrlne 80.~1 to be, . . . re-
         aognlred in rover&l late d.ol8loM by the bupreaa
         Court of thla atat.,. .,. that vheo there 18
         nelther~mlrtekenor frkud to entitle one to re-
         cover  baok tue8,  vhloh h. vu undm no obllp-
         tioo to pay,,the paynat must be oompulrory.

                A8 ve 8aalyae th;, wtlaorltler, a reoove~ of tue8
 uroagitil~      paid i8 to be allwed IQ the fO1lOUiag tm8    Of
 CM.8:   (1) trUldJ (i) ti8tw   oi fWtJ  and,                          (3)    drP.88.       bf.
 vi11 nor ooarlder vhether p8mnt   of the 6U.8                               inquired about
 YU uA8~'l.a rueh l manner u to eon vlthlathe                                 wmlag   OS
. q   Of th. 8bW8         thr..   08t.&Ori.8.

               There   18 QOthlw         ti    TOMi     kttW       OF irr tb  fact8
 develop@6 Srom our ovn lnve8tig~tion                     that     VOUtd T8V.d    the
Honorable Ray Winder, page 5


exl8t8We   of ~7 baud paotloed on the tupayer.     Record8 la
the GeiaeralLaad Oiflo. indicate that over tea Jo-8 ehp88d
frca the tlm8 Wr, Clack beoame de~in~ueat on hi8 laterert pay-
Mat8 to theetiw the luul vu forfeited to the state. notice
of the ~orteItuPe ~a8 aaIled to hi8 iut knovn addrerr end re-
turmd   UnclaUed, end pr@rUMbly~Xr..Clack continued to u8e the
land and Vohntari1~  to pay tuer  thereon, not kaovlag t&t  he
vu no longer the ovner.
          Were the tU.8   -id under   a rilltrks of fact? It 18
probably true that  Hr. C&ok had no actual     knovledg. of the
forfeiture at the ti8e  it ooourred, aad during the time he
paid the tUO8 ia dlrput.. ~0V.rth.l.88,       he did hroo t&t he
Ye8 May Jo-8    dellawent OILhi8 irrt.r.8tpemllt8, aad h. VM
chuged vlth kaovl.~. of the lav Wthorlrlag the Iaad Cwir-
rIoaer to SoPfelt the land to the 8tate becaur. of ruch della-
Queacy . (Artlole 5326, 8.S.) The record8 of the La& Office
were avrileble to Jlr. Claok, and by cheokia2 ruch recorda, he
could have learned OS the SorSelture,by virtue of vhlch he
eeued to be ovum of the land,
             In city of Horuton V8. Felzer, 8upr8, the Supreme
Court    raid:
              "Wi8tAk. Of fact CM 8CPrC.1y .Xi8t 10 8Uch
        a @as., except ia aoadeatloo vlth a.gl1g.ao.J.I
        the illeg8lltIe8which render 8uah a demaad a
        nullity prwt appe82 from the reeord8, ead 44(r.
        tu98Y.r   18 hl8t u   much bound to inform hiQ8.u
        vhat the records rhov or do not 8hov a are the
        public euth~altI.8. The rul. of 1.v Is'a rul* of
        8Om    PUb~iO   policy   d80."

              And 61 C.J.   991 8t.t.8:
               “Tu.8   &d    under a ri8t.k. Of fact We f.-
        cover8ble, partloularly If made br the reveaU@of-
        rioera    ia tha form of l rtatersat  to the tuner
        Or  ;Q t8kiQ.g 8Om o ffia i81  lc tia o nth eo o r r eet-
        WS8    of vhleh th. 18ttAP ha8 l r ig h tto r.17, il-
        though It 18 othervlre vhere the mi8take 18 nde
        by the bupayer hl.meli. 8ad i8 the rerult of hi8
        neglect of some lee.1 duty, or vhere th* feat8
Boaortile   ity   Winder, gage 6

                                                                            .
     ,vhIohvould hmve rhoun the mirt8k. Yore vlthln
     hl8 Ova pO88088iOQ Or vlthla hi8 r88Ch."
          AooordIngly,8lnoe the feotr verl   e
                                             vailmbie to th8
taipayer tbrougb the pub110 recordl),ve hold that thlr 0888
contain8 no "rirt8ke of imat' of 8uoh a neture M to COI) with-
20 the reodnd of the three oategorle8 above mntloned. The
tupayor  being legally aharged vlth knowledge of th8 tectr re-
vealed by the public reeorda, the ti8t.k. here beCon   0118Of
lav uid not of faat.
           ‘VA8 th.r.    d-088   h.Mt    V. UIUD.,    SOr p~O8.8  Of
thi8 Opitiioa,that      n0 state or oountytu       lien toreolomure oc-
ourred for the yeaw IQ qu88tloR, and that the property v+e not
ebout to be mold for taxer       at the time  I&. Ohok paid them. we
m8um    that th8 tam8 vere paId a8 they otireatly uorued.
Artlale 75;16,8evi8ed’~$tetu~a8,       levier a peaalty up to 8$ on
tuer delinqwnt        8Ix noatli8~of 8ore 8nd provide8 for 6s per
anaum Iaterert    on the delinqwnt tuer.         It 18 our oplnlon that
swh penaltier.a~@not of luffloleat reverlty to oonmtltute
durerr vithin the mu            given to luch term la the oited 0~08.
            X0 th.    bf City Of SUl AatOtiO V8’. Or8ybUrg Oil
                        CM.
Company, 259 3.X 985 (Cit. m.),     the alty refwed to rooept
the 011 coquzky~8 oheok for it8 entire  tu  bill unlerm a 88all
additional tax, not legally wed; vu lnoluded in the pay~.nt.
T& 011 oo&@mny wd    the dded mmount la order to avoid the
rl8k of beIns delirrquenton all it! tuel, and lacurr~
p.naltI.8 vhloh vould have uoeeded the mount of.the dlrput-
ed lter lo a Sev moathB. The oourt held the pa-at ude un-
der dure88.
           fQ tjAlV08tOB COUQt~ V8. ~AlV08tOQ GU COWWU, 54
'Per.am, oa 8Ub8e&U#u6 appe~, 10 9.W. 5@, pla%ntiffg8prop-
erty had been   18viad on aad adv.rtlred for 8810 for tUe8, and
the oourt held that tu paywnt to avoid the tale we8 under
dUr.88.

            16    viu    be rica2a.d   .that   the r.c.Qt   aupmm   court
deCi8iOB8 r8rerr.d to .ss the fir8t part of thi8 opilrioa aal
doe1 vlth 8ev8r. ptiti.8,     ln.ludlw fOrf.itUN  Of th. r&&t
to do bWlB.88 la the 8tato apa the depr~vatloa of the rieht
      r



                                                                                  369


.EoaorebleRcy VIpder, p-8              7




to 8U. and deleld in the court.. He find no care hold% that
the       of beao8la&dellaqwnt on aa ld valore8'tu l8 8~f-
          rlrk
flcIeat to ooMtitute  dure88. Ve hold that there va8 no durerr
herr, UM thmt the tu vu voluntarily pcld.
         IQ City of ?ort Worth 18. Southve8teraBell felepho~a
Co&ay, 80 Fed. (26) 972, Olroult Judge Sibley, reterring to
tu reruad olrirr, 8tAt.8:
                "Thi paatlce ln Tour apparently 18 to be
           llboral vlth lajuaatloa8before pqmeat but op
           po8.d to reoovorle8      tit.rVlrdr.*

                 Aadit   18   88idiQ51API.JW.1~5tht:

                 iOn ~Ound8     Of pub110 ~OllOy,
                                              th. law dir-
           co~rager   lult8 for the purpome recwerlag of
           back taxer alleged to'b8 Illegally levied ead

         It 18 th. O~iCIiOQ Of                 thi8   department that the tAX@8
in quertloa may not be refunded.
                                                           Your8   very   truly